DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities: Regarding claim 4 (lines 10-11), the phrase “a guide slot that extends…from a positon between the first end of the body and the second end of the body to the first end of the body”, and specifically, “to the first end of the body” appears to be redundant. If the “to the first end of the body” phrase is redundant, it is suggested Applicant delete the limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1 (lines 9-11) and claim 19 (lines 5), the phrase “a tensioning device that is movable between a first position and a second position such that when the tensioning device is in the first position and is engaged with the bit, the bit is secured within a body and when the tensioning device is in the second position the bit can be removed from the body” is inconsistent with the disclosure and therefore is indefinite. The disclosure does not set forth “a tensioning device that is movable between a first position and a second position” as set forth in the claimed subject matter. The disclosure does provides details to the catch and knurled nut having movement relative to one another which corresponds to the claimed subject matter (Para 41).

Regarding claim 17 (line 1), the phrase “a nut is positioned on the body such that it is movably engaged with the catch…a blade stop” is indefinite. It is unclear if the nut recited in claim 17 is the same or a different nut than claim 1. The nut set forth in both claims 1 and 17 appear to have the same function with respect to the catch (therefore, the recitation to the nut in claim 17 appears to be redundant). 

Claim 11 recites the limitation "the guide bumps" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the path" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-7 and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20180001489 to Scimone et al.
In re claim 4, Scimone taches a bit retention mechanism, the mechanism comprising: 
a body (102) that includes a first end and a second end; 
the body includes an inner wall that defines a channel (Fig. 11), and the channel extends between the first end of the body and the second end of the body; 
a pair of opposing grooves (114) are defined by the inner wall and the pair of opposing grooves are positioned such that near the first end of the body such they are spaced-apart a first distance and away from the first end of the body they are spaced-apart a second distance wherein the second distance is shorter than the first distance (Fig. 9); 
the grooves are configured to receive a bit (108); 
the body defines a guide slot (116) that extends from a position between the first end of the body and the second end of the body to the first end of the body; 
the guide slot is configured to receive a catch (104); 
the catch includes a first catch end configured to retain a bit such that the bit can be received by the pair of opposing grooves (Para 0048);
 the catch is movable between a tightened position and an open position along a path (Para 0048); 
in the tightened position, the catch is configured such that a blade can be retained such that it cannot be removed from within the body of the retention mechanism (Para 0048); and 
in the open position, the catch is configured such that the blade can be removed or inserted into the body of the retention mechanism (Para 0048).
In re claim 5, wherein each of the grooves is V-shaped (Fig. 9).
In re claim 6, wherein the V-shaped grooves are configured to receive shoulders of the bit (Fig. 10).

It has been interpreted, that since the catch tightens and secures the blade it prevents side to side movement.
In re claim 11, wherein the guide bumps (threads, Fig. 5) are configured to interact with the guide slot (116) to define the path.
In re claim 12, a blade retention mechanism, the mechanism comprising: 
a body (102); 
a catch (105) configured to engage a bit; 
a knurled nut (104) configured to engage the catch and movable such that the catch is moved between a first position and a second position; and 
a first wall (114) that defines a v-groove formed in the body configured to receive and retain a bit (108) when the catch is in the first position; 
the first wall extending from a first position near the first end to a second position away from the first end (Fig. 9); 
the first wall opposing a second wall and the first wall and the second wall are spaced- apart a first distance at the first position near the first end and the first wall and the second wall are spaced-apart a second distance at the second position away from the first end (Fig. 9); and 
wherein the first distance is greater than the second distance (Fig. 9).
In re claim 13, the second wall defines a second v-groove formed in the body (Fig. 9).
In re claim 14, wherein each of the grooves is V-shaped (Fig. 9).
In re claim 15, wherein the V-shaped grooves are configured to receive shoulders of the bit (Fig. 10).
In re claim 16, wherein the V-shaped grooves include flared sides (Fig. 9) that are configured to retain the bit and to resist side-to-side motion of the bit (Para 0048).

In re claim 18, wherein the path is defined by guide bumps (threads, Fig. 5) formed on the catch (105) in combination with a shape of the guide slot (Fig. 9).
In re claim 19, a tensioning device (105) that is movable between a first position and a second position such that when the tensioning device is in the first position and is engaged with the bit, the bit is secured within a body and when the tensioning device is in the second position the bit can be removed from the body (Para 0048).
Note, per the 112, rejection, it has been interpreted, the “tensioning device” is at least the catch.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,868,985 to Rehm in view of US Patent Application Publication No. 20070261174 to Barker.

a body (10); 
a catch (12) configured to engage a bit;
a knurled nut  (22) configured to engage the catch and movable such that the catch is moved between a first position and a second position (Figs. 1,2); and 
a groove formed in the body configured to receive and retain a bit when the catch is in the first position (Fig. 1); 
a tensioning device (12, 18, 22) that is movable between a first position and a second position such that when the tensioning device is in the first position and is engaged with the bit (Fig. 1), the bit is secured within a body and when the tensioning device is in the second position (Fig. 2) the bit can be (is capable of being) removed from the body.
Regarding claim 1, Rehm teaches a groove formed in the body configured to receive and retain the bit when the catch is in the first position, but does not teach the groove is v-shaped.
Barker teaches a blade having a body with a v-shaped groove formed in the body configured to receive and retain the bit (Fig. 1).
It would have been obvious to one before the effective filing date of the invention to shape the body of Rehm having a v-shaped groove as taught by Barker to maintain proper positioning of the blade when extended for the housing to perform a desired cutting operation. The v-shaped groove modification of Rehm as taught by Barker is also an obvious matter of design choice to maintain extending the blade any desired distance from the front face of the handle. 
In re claim 3, modified Rehm teaches further comprising a catch (12) that is operable to travel between a tensioned position and an un-tensioned position wherein the catch is 
Note, claim 3 is directed to Figures 24-26 of the pending invention, which is a different embodiment than set forth in claims 4-19. Applicant is not entitled to receive one patent for two distinctly different inventions. Claim 1 is generic; however, if the case were to be issued, claim 3 would have to be amended so that the catch is reflective of Figures 1-16 or canceled.

    PNG
    media_image1.png
    197
    559
    media_image1.png
    Greyscale


Claims 4, 9, and 10 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,868,985 to Rehm in view of US Patent Application Publication No. 20060048392 to Okada.
In re claim 4, Rehm teaches a blade retention mechanism, the mechanism comprising: 
a body that includes a first end and a second end (10); 
the body includes an inner wall that define a channel (Fig. 4), and the cannel extends between the first end of the body and the second end of the body;
a pair of opposing groove (Fig. 4) that are defined by the inner wall and the pair of opposing grooves are positioned such that near the first end of the body they are spaced a first distance away from the first end of the body,
the grooves are configured to receive a bit (16);

the guide slot is configured to receive a catch (12);
the catch includes a first catch end (14) configured to retain a bit (Fig. 4) such that the bit can be received by the pair of opposing grooves;
the catch is movable between a tightened position and an open position along a path (Fig. 4); 
in the tightened position, the catch is configured such that a blade can be retained such that it cannot be removed from within the body of the retention mechanism (Fig. 2, when the catch is in the tightened position, the blade is attached via pins 14); and 
in the open position, the catch is configured such that the blade can be removed or inserted into the body of the retention mechanism (Fig. 3).
In re claim 4, Rehm teaches a groove, but does not teach a pair of opposing grooves are defined by the inner wall and the pair of opposing grooves are positioned such that near the first end of the body they are spaced –apart a first distance and away from the first end of the body they are spaced apart a second distance, the second distance is shorter than the first distance.
Okada teaches a body having a pair of opposing grooves are defined by the inner wall and the pair of opposing grooves are positioned such that near the first end of the body they are spaced –apart a first distance and away from the first end of the body they are spaced apart a second distance, the second distance is shorter than the first distance (Fig. 1, see below).

    PNG
    media_image2.png
    453
    592
    media_image2.png
    Greyscale


It would have been obvious to one before the effective filing date of the invention to shape the grooves of Rehm having a pair of grooves with a first and second distance with respect to the first end of the body, in which the second distance is shorter than the first as taught by Okada to maintain accurate positioning of the blade when in an extended and use position in order to make the desired cut. Changing the shape of the grooves of Rehm does not alter the function of the device.	
In re claim 9, modified Rehm teaches wherein the path is defined by guide bumps (44, Rehm) formed on the catch in combination with a shape of the guide slot (Fig. 4, Rehm).
In re claim 10, modified Rehm teaches wherein the path is L-shaped (Fig. 1, Rehm, see below).

    PNG
    media_image3.png
    199
    425
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner encourages the Attorney to establish contact to further discuss the structural differences between the instant application and the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-19 have been considered but are moot because the new ground of rejection does not rely on the applied references in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B SWINNEY whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER B SWINNEY/Primary Examiner, Art Unit 3724